ICJ_173_ICAOCouncil-CICA_BHR-EGY-SAU-ARE_QAT_2020-07-14_JUD_01_ME_02_EN.txt.                     159 	




                                       DECLARATION OF JUDGE GEVORGIAN



                       Disagreement with certain aspects of the Court’s reasoning as regards the
                    second ground of appeal — Paragraph 48 of the Judgment — The Court’s reliance
                    on jurisprudence regarding its own competence when addressing the competence of
                    the ICAO Council is unjustified — Certain key differences exist between the
                    Council and the Court — Paragraph 61 of the Judgment — The Court goes too
                    far in endorsing a broad conception of the ICAO Council’s competence to examine
                    matters outside of civil aviation — The Council’s dispute settlement mandate is
                    limited to the ICAO treaties — In principle States have not consented to the
                    Council adjudicating matters unrelated to civil aviation.

                       1. I have voted in favour of the Court’s findings in the dispositif, as I
                    believe each of the Applicants’ three grounds of appeal ought to have
                    been rejected. However, I disagree with the Court’s expansive view of the
                    ICAO Council’s competence to address matters unrelated to civil avia-
                    tion, particularly as expressed in paragraphs 48 and 61 of the Judgment.
                    In this declaration, I shall set out the reasons for this disagreement.

                        2. In my view, the Applicants’ arguments concerning jurisdiction
                    r­ atione materiae can be rejected by adhering to the Court’s 1972 decision
                     in Appeal Relating to the Jurisdiction of the ICAO Council (India v.
                     ­Pakistan). In that case, the Court clearly rejected the notion that the
                      characterization of a defence on the merits as falling outside the scope
                      of the Chicago Convention and IASTA can deprive the ICAO Council
                      of jurisdiction 1. The same reasoning applies in the present case, as the
                      Applicants’ contention that their aviation restrictions constitute law-
                      ful countermeasures is, in essence, a defence on the merits 2.


                      3. However, the propriety of the ICAO Council addressing matters
                    unrelated to civil aviation as part of its dispute settlement function is not

                       1 Appeal Relating to the Jurisdiction of the ICAO Council (India v. Pakistan), Judgment,

                    I.C.J. Reports 1972, p. 61, para. 27. The Court wrote that
                             “[t]he fact that a defence on the merits is cast in a particular form, cannot affect the
                             competence of the tribunal or other organ concerned, —otherwise parties would be
                             in a position themselves to control that competence, which would be inadmissible. As
                             has already been seen in the case of the competence of the Court, so with that of the
                             Council, its competence must depend on the character of the dispute submitted to it and
                             on the issues thus raised — not on those defences on the merits, or other considerations,
                             which would become relevant only after the jurisdictional issues had been settled.”
                         2   See paragraph 49 of the present Judgment.

                    82




7 CIJ1191_Ord.indb 160                                                                                                   12/07/21 13:57

                    160 	                   icao council (decl. gevorgian)

                    nearly as unequivocal as the present Judgment suggests. Given the impor-
                    tance of the principles at stake — most notably the principle of consent in
                    inter‑State dispute settlement — the Council’s competence should be
                    clearly defined and limited to those matters with which the States parties
                    have affirmatively entrusted it. The Court in the present Judgment goes
                    too far in appearing to endorse an expanded definition of the Council’s
                    competence, according to which the Council may (and perhaps must)
                    consider issues unrelated to civil aviation in resolving disputes under
                    Article 84 of the Chicago Convention and Article II, Section 2,
                    ­
                    of IASTA.

                       4. In paragraph 48 of the Judgment, the Court relies upon a pro-
                    nouncement from United States Diplomatic and Consular Staff in Tehran
                    (United States of America v. Iran) for the proposition that the existence
                    of a broader context behind the Parties’ dispute “does not deprive the
                    ICAO Council of its jurisdiction under Article 84 of the Chicago
                    Convention” 3. According to the Court’s Judgment in that case, the fact
                    that a legal dispute may form part of a wider political dispute between the
                    States involved does not deprive the Court of jurisdiction over that legal
                    dispute 4. To hold otherwise would be to “impose a far‑reaching and
                    unwarranted restriction upon the role of the Court in the peaceful solu-
                    tion of international disputes” 5.

                      5. While this principle has been upheld numerous times in the context
                    of proceedings before the Court 6, it does not, in my view, apply
                    to other international institutions that were not created exclusively
                    for the purpose of the peaceful settlement of disputes. In particular, the
                    political contexts referred to in United States Diplomatic and Con‑
                    ­
                    sular Staff in Tehran may have a greater impact on proceedings before a
                    body ­composed of representatives of States than on proceedings before
                    the Court. In other words, it is one thing to say that the existence a
                    broader political dispute should not affect the competence of a body
                    that is composed of “independent judges” 7, and quite another to apply
                    the same principle to a body made up of States parties to the treaty in


                         3
                         See paragraph 48 of the present Judgment.
                         4
                         United States Diplomatic and Consular Staff in Tehran (United States of America v.
                    Iran), Judgment, I.C.J. Reports 1980, p. 20, para. 37.
                       5 Ibid.
                       6 See e.g. Application of the International Convention for the Suppression of the

                    Financing of Terrorism and of the International Convention on the Elimination of All Forms
                    of Racial Discrimination (Ukraine v. Russian Federation), Preliminary Objections, Judg‑
                    ment, I.C.J. Reports 2019 (II), p. 576, para. 28; Certain Iranian Assets (Islamic Republic
                    of Iran v. United States of America), Preliminary Objections, Judgment, I.C.J. Reports
                    2019 (I), p. 23, para. 36; Obligation to Negotiate Access to the Pacific Ocean (Bolivia v.
                    Chile), Preliminary Objection, Judgment, I.C.J. Reports 2015 (II), p. 604, para. 32.
                       7 See Article 2 of the Statute of the International Court of Justice.



                    83




7 CIJ1191_Ord.indb 162                                                                                           12/07/21 13:57

                    161 	                       icao council (decl. gevorgian)

                    question 8, each of which is likely to have its own political agenda and
                    the potential to be influenced by non-legal considerations.

                       6. The Court does not provide an explanation for why it considers its
                    reasoning from United States Diplomatic and Consular Staff in Tehran to
                    apply to the Council. This omission is notable given that, elsewhere in the
                    present Judgment, the Court highlights significant differences between
                    itself and the ICAO Council 9, particularly that the Council is composed
                    not of independent judges, but of “contracting States elected by the
                    Assembly” 10.

                       7. Several other considerations bear mentioning. For instance, Mem-
                    bers of the Council act on instructions from their Governments when vot-
                    ing in proceedings under Article 84 11 — a fact which clearly illustrates
                    the Council’s non-­judicial nature. Moreover, while the Court’s principal
                    function relates to the peaceful settlement of legal disputes, Article 54 of
                    the Chicago Convention assigns to the ICAO Council a wide array of
                    responsibilities, most of which are of a technical or administrative nature
                    (for instance, it must “[a]dminister the finances of the Organization”, and
                    “[a]dopt . . . international standards and recommended practices” relating
                    to civil aviation). Finally, while the Court’s Statute empowers it to con-
                    sider “any question of international law”, the ICAO Council has a far
                    narrower dispute settlement mandate relating solely to the interpretation
                    and application of the ICAO treaties.


                      8. These are all reasons to consider that jurisdictional principles which
                    apply to the Court do not apply equally to the ICAO Council. I therefore
                    disagree with the Court’s reliance on the pronouncement from
                    United States Diplomatic and Consular Staff in Tehran in its approach to
                    the Applicants’ second ground of appeal.


                         8
                         See Article 50 (a) of the Chicago Convention.
                         9
                         See paragraph 60 of the present Judgment.
                       10 Ibid.
                       11 See G. F. Fitzgerald, “The Judgment of the International Court of Justice in the

                    Appeal relating to the Jurisdiction of the ICAO Council”, Canadian Yearbook of Interna‑
                    tional Law, Vol. 12 (1974), pp. 168‑169 (observing that
                             “[i]n the case of the ICAO Council, the persons sitting on the bench are demonstrably
                             the national representatives of the respective member States . . . Indeed, a perusal
                             of the minutes of the Council meetings of July 28-29, 1971 [in the India v. Pakistan
                             case], shows that some of the members wanted to defer decisions because they wished
                             to await instructions from their governments. Other representatives had apparently
                             received their instructions . . . The best that can be said is that, in the case of the
                             settlement of disputes in ICAO, the States as such act as judges and their representa-
                             tives speak on behalf of the States, and not as individuals.”) 


                    84




7 CIJ1191_Ord.indb 164                                                                                                 12/07/21 13:57

                    162 	                   icao council (decl. gevorgian)

                       9. For similar reasons, I am also in disagreement with the Court’s rea-
                    soning in paragraph 61 of the Judgment. Given the aforementioned dif-
                    ferences between itself and the ICAO Council, the Court declines to apply
                    the concept of “judicial propriety” per se to the Council 12. However, the
                    Court then proceeds to hold that the “integrity of the Council’s dispute
                    settlement function would not be affected if the Council examined issues
                    outside matters of civil aviation” for the sole purpose of deciding a dis-
                    pute over which it has jurisdiction 13.
                       10. In my view, this categorical statement is too broad. Nothing like a
                    doctrine of “judicial propriety” can properly be applied to the
                    ICAO Council, as the Council is a body of a primarily technical and
                    administrative nature, whose Members act as representatives of their
                    Governments and need not be well‑versed in international law, and whose
                    dispute settlement mandate is narrowly limited to the interpretation and
                    application of the ICAO treaties. These factors weigh against a general
                    pronouncement that it is appropriate for the Council to consider matters
                    unrelated to civil aviation, so long as it does so for the purpose of resolv-
                    ing a dispute over which it otherwise has jurisdiction.

                       11. The basic principle remains that States should be subjected to the
                    jurisdiction of the Council only to the extent they have consented to it. As
                    the Court has observed with respect to its own competence, “the Court
                    has jurisdiction in respect of States only to the extent that they have con-
                    sented thereto” 14, and when consent is expressed in a compromissory
                    clause in an international agreement, the terms of the clause “must be
                    regarded as constituting the limits” on that consent 15.

                        12. These considerations apply with even greater force to an institution
                     like the ICAO Council, given its narrow mandate. As Article 84 of the
                    Chicago Convention and Article II, Section 2, of IASTA only provide the
                     Council with jurisdiction to adjudicate disputes relating to those
                    ­instruments, States have not, in principle, consented to having matters
                     unrelated to civil aviation adjudicated by the Council. In establishing
                     that the integrity of the Council’s dispute settlement function “would
                     not be affected” by the Council considering matters unrelated to civil
                     aviation in exercising its jurisdiction, the Court endorses a broad vision of
                     the Council’s competence that in the future may do harm to the funda-
                     mental principle of consent in the peaceful settlement of disputes.



                         12
                          See paragraphs 60-61 of the present Judgment.
                         13
                          See paragraph 61 of the present Judgment.
                       14 Armed Activities on the Territory of the Congo (New Application: 2002) (Democratic

                    Republic of the Congo v. Rwanda), Jurisdiction and Admissibility, Judgment, I.C.J. Reports
                    2006, p. 32, para. 65.
                       15 Ibid., p. 39, para. 88.



                    85




7 CIJ1191_Ord.indb 166                                                                                           12/07/21 13:57

                    163 	               icao council (decl. gevorgian)

                       13. In summary, I am of the view that the Court goes in a wrong direc-
                    tion in attempting to define the ICAO Council’s ability to address argu-
                    ments unrelated to civil aviation. The Court could have relied on its
                    1972 Judgment in the India v. Pakistan case to reject the Applicants’ sec-
                    ond ground of appeal. That decision made clear that the Council is not
                    deprived of jurisdiction ratione materiae simply because the respondent
                    characterizes a defence on the merits as falling outside the Council’s com-
                    petence. Instead, whether willingly or unwillingly, the Court appears to
                    widen the competence of the ICAO Council — a body whose role is to
                    settle discrete aviation disputes. In so doing, the Judgment, without sub-
                    stantial legal basis, risks in the future unduly subjecting States to the
                    Council’s dispute settlement procedures without their consent. For the
                    reasons described above, I consider this neither necessary nor appropri-
                    ate.

                    (Signed) Kirill Gevorgian.




                    86




7 CIJ1191_Ord.indb 168                                                                            12/07/21 13:57

